Title: Charles Adams to John Adams, 29 May 1793
From: Adams, Charles
To: Adams, John


My dear Sir
New York May 29th 1793
It is with great pleasure I hear that my brother is appointed to speak the town Oration, on the fourth of July next. It would give me infinite satisfaction to hear him, but as I cannot, I request a few copies if they can be procured, as soon as they appear in print. Confined as he must be, by the shackles which are, I think erroniously, imposed upon those who have this duty to perform; I have no doubt but he will greatly add to his already far extended reputation. Publicola, has been reprinted in Edinburg and in London; and in an European Magazine, there is a contradiction of your being the Author of those publications, as was indicated by the edition printed in Scotland. The reports of Dumourier’s defection, come from so many different quarters, that we begin to give credit to them; nor do I think it so very extraordinary, no man in his right senses could submit to be the instrument of so mad a faction, as now seem to govern in France. We have in our papers this day, a dialogue said to have passed between the General and the Commissioners sent to carry him to Paris: In which Dumourier says “your Convention consists of three hundred fools, governed by four hundred rascals. They have formed a Government infinitely more imbecile, dangerous and destructive, than the former. They will annihilate the nation.” I am very much pleased with a writer with the signature of Marcellus; I have seen but one Number reprinted in Fenno’s Gazette, but his sentiments are perfectly coincident with those, which I think every well wisher to his Country, every real American ought to adopt: but alas! what will not this people swallow, if gilded over with the foil of liberty and equality. Where is the Lover of this Country who will not join in the wish? “that laurelled victory may sit upon the sword of Justice and that success may always be strewed before the feet of virtuous Freedom” but we should learn to discriminate; We should learn to distinguish virtuous freedom, from unprincipled licentiousness; then, and then only, can we be a happy or a dignified people. While we are continually hunting in the catalogue of improbabilities, for excuses, to palliate the enormities of an enraged clan of Jacobins, we are injuring our morals and destroying our reputations.— Dumourier seems to have expressed great surprize that Condorcet, should not have pointed out a constitution, more worthy of his abilities: but what could he do? Might he not have fallen a victim to just ideas? and I think it is quite time that martyrdom should be discarded at least from France; there is but little encouragement. Monrs Genet is received with open arms in Philadelphia, I know of no objection which can with propriety be offered to this; provided it did not convey the idea of an acquiescence in the transactions in France. I know very well that such ideas as these, are termed Aristocratic. I disclaim the faith. My sentiments are dictated by the purest philanthropy. Can those who with the stern eye of apathy behold murder carnage and every affliction which can desolate a Country, following as a consequence of the unbridled machinations of a few: men Can they love mankind? No person can be more an advocate for civil liberty and civil equality than myself, but name not the French as models; name not that barbarous, that cruel people, as examples worthy to be followed by Americans, who are happy in equal laws and a just Government. Happy! thrice happy people! if they would reflect upon their own prosperity. I have found it adviseable of late, again to peruse with attention the writers upon Natural law. Grotius, puffendorph, Vattel, Burlemaque. many questions interesting to the community, and to individuals, dayly arise. These studies, blended with that of the law, have lately occupied my attention. I think I have pitched upon a method of reading, by far the most preferable: instead of reading the Reporters in course, I take up Espinasse’s Law of actions, a book of great authority and credit, and constantly refer to the cases in the Reporters: a method which fixes much more firmly in my memory the principles of every case: in this manner I intend to go through him, and have no doubt of reaping ample reward for my pains. It has been my endeavor to select in the first instance The Reporters during the time of Lord Mansfield. I have purchased


{
Burroughs



Durnford and East
}



Richardson’s pra K B


Cowper Reports
Bacon’s abridgment
Crompton’s practice


Douglass
Espinasse Nisi Prius
Powell on Mortgages




Do  on Contracts


W Blackston
Lilly’s Entries
Highmore on bail



Lovelace laws disposal
Kyd on bill of exchange


Laws of the State of New York.—
Our parties in this City begin to cool down of late; it was quite time, for very warm blood was raised, and it was very much feared that serious consequences might have ensued.
Perhaps you may recollect, that when I was last at Quincy you offered me a work entitled Cours D’Etudes: I had then no method of conveying it to New York: should you now remain of the same mind, Brizler will pack them up, and send them to me by Barnard. I had occasion while I was there to peruse several parts of that work, and was highly delighted with it, as containing a very useful and instructive epitome of the Sciences. Judge Duane in his kindness has been pleased to appoint me one of the Commissioners to examine the claims of invalid pensioners. He may think it an honor conferred, but there is no emolument to be derived, and except its being a charitable duty, would be rather tedious. I accepted it on that account; but the late law of Congress has so restricted applicants, that I doubt much whether any one will be able to take advantage of it. Our latest arrivals from Europe bring intellegence to the fifth of April only; it appears that communications from France have been of late so impeded that we are led to suspect much of our information has been coined in England. I fear I have long since tired your patience And I will bid you adieu
Beleive me my dear Sir your ever affectionate and dutiful son
Charles Adams.
